Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Objections
Claim 1 is object to because of the following informalities: Claim 1 discloses the phrase: “…into the soil proximity to at least any one of the vertical tube…”  But should probably read: “…into the soil proximate to at least any one of the vertical tubes…”  Appropriate correction is required.

Claims 12 is objected to because of the following informalities: Claim 12 discloses the element of: “of each vertical tube…”  This is possibly grammatically incorrect, but probably also requires a rejection under 35 USC 112(b) for lack of antecedent basis.  The vertical tube has not previously introduced and so one having ordinary skill would not understand to which “each vertical tube” the element pertains.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 12 contains the element of: “…their specific IP to the controller…”  The specification does not describe what an “IP” consists of or what it is. It could mean specific internet protocol or may be associated with an internet address.  The specification teaches Bluetooth, but this is a device to device communication protocol rather than a networking protocol.  The specification also does not teach that the IP is an address and does not use the word “address.”  The specification does not teach that the controller can handle multiple different internet protocols (IPs) and therefore one having ordinary skill would not understand how each vertical tube having their own specific (IP) internet protocol (such as TCP/IP, FTP, Gopher, Telnet, etc.) to communicate with the controller.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements and to clearly define the elements. See MPEP § 2172.01.  The omitted elements are those elements that indicated how the faults are detected by vertical tubes.  In other words, the element of: “…a motion sensor in communication with the controller, configured to detect variation in water flow and send data related to water flow to the controller via a wireless communication network, thereby indicating faults of the one or more vertical tubes to a user via a handheld electronic device…” is unclear as to which water flow the fault pertains.  The water flow could be a variation between a single vertical tube over time; or the water flow might be an instantaneous comparison of the water flow of one vertical tube to another. The water flow also could be that water that is flowing into the vertical tube or water that is flowing out of the vertical tube (i.e. the vertical tube may be clogged) to the root/soil.  This statement is also unclear as to what is being sent to the handheld device such as an alert, a message, an email, an SMS text message about a fault that is an indication of a variation of water flow between either a single tube or multiple tubes. Because claims 2 – 11 depend on claim 1, they are also rejected under 35 U.S.C. 112(b).  Appropriate correction is required.


Claim 12 is rejected under 35 U.S.C. 112(b). Claim 12 recites the limitation “the vertical tubes.”  There is insufficient antecedent basis for this limitation in the claim.  The claim has not established that there are multiple vertical tubes previous to introducing “the vertical tubes.” Appropriate correction is required.

Claim 12 is rejected under 35 U.S.C. 112(b). Claim 12 recites the limitation “the motion sensor.”  There is insufficient antecedent basis for this limitation in the claim. Also claim 16 discloses “the motion sensor” and is dependent on claim 12. If claim 12 is amended this should claim 16 antecedent basis issue. Appropriate correction is required.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b). Claim 8 recites the limitation “the floater.”  There is insufficient antecedent basis for this limitation in the claims because neither claim 1 nor claim 8 nor claim 9 introduces “a floater.” 

Claim 12 is rejected under 35 U.S.C. 112(b). Claim 12 recites the limitation: “sending a notification to a handheld electronic device via a software application to alert the user using artificial neural networks.”  One having ordinary skill in the art would not understand how a neural network is being used in this claim to send a notification.  A neural network by definition is: “…a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates. In this sense, neural networks refer to systems of neurons, either organic or artificial in nature. Neural networks can adapt to changing input; so the network generates the best possible result without needing to redesign the output criteria. The concept of neural networks, which has its roots in artificial intelligence,…”1  Thus the use of “neural network” may be incorrectly used in the claim as the concept does not relate to a messaging infrastructure such as an internet, intranet, or wireless protocols such as Bluetooth & Zigbee, but rather a concept of machine learning.  Thus the claim does not disclose the concept of using a neural network correctly. Because claims 13 – 20 depend on claim 12, they are also rejected under 35 U.S.C. 112(b).   Appropriate action is required. 

Allowable Subject Matter
Claims 1 and 12 are allowable over the prior art of record pending resolving all intervening issues such as the claim objections, 35 U.S.C. §112(a), and 35 U.S.C. §112(b) rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The pertinent prior art is as follows: 
		
Liu et al. (US Patent No. 10,010,031), herein “Liu,” teaches a smart root watering system, (Col. 1, lines 19 – 21: “The present invention relates to the underground irrigation, fertilization, respiration of the soil and plant roots, ZigBee technology and RFID technology.”) and a main board comprises a controller, wherein the controller is configured to control the smart root watering system; (Col. 4, lines 1 – 6: “In one or more aspects of the embodiment of the present invention application, a water drip speed controlling device and a water flow rate controlling device are detailed. These two devices are used to slow down and adjust the water to enter the soil from the UIFR device for different plant and different soil texture.” Col. 4, lines 7 – 19: “In order to let the water in the first and the second water container to percolate or to drip easily into the top, middle and deep root area, the drip speed controlling device is made of different filters to allow the water to drip into the funnel water container. In case, the water drip speed become too slow, the water flow rate controlling device can be used to speed up the water enter the funnel water container. The water drip controlling device and water flow rate controlling device are used to control the water percolation speed. These two devices enable an individual UIFR device to be used for different soil texture and in different seasons for a plant at different development and growth stage accordingly as desired.”) Liu also teaches one or more vertical tubes having holes inserted into the soil proximity to the roots of plants and trees, wherein the plurality of vertical tubes, comprising: (Col. 11, lines 12 - 29: “FIG. 2D is a front view of the first pressure and air/gas releasing tubular structure (a) and a perspective view of the first pressure and air/gas releasing tubular structure (b). The first pressure and air/gas releasing tubular structure 240 is the main channel for the pressure and air/gas releasing from the first water container 220 and the second water container 230. The first pressure and air/gas releasing tubular structure 240 comprises two air releasing tubes 241 downwards to land, which will prevent bacteria, fungus or spores from the plant root. The penetrative holes 242 at the middle portion of the first pressure and air/gas releasing tubular structure 240 is the channel for pressure and air/gas releasing from the first water container 220 to the atmosphere during the water flowing into the container and the fresh air inhaling from the atmosphere during the water percolating into the soil. Reference number 243 is the scale used to monitor the water level or water volume in the containers and the water percolating speed from the containers to the soil.”) Liu also teaches a filter configured to prevent soil and root to enter into the vertical tube; (Col. 4, line 65 – Col. 5, line 12: “In one or more aspects of the embodiment, the present invention application details the AWPAE device, as called the lower portion of the UIFR devices. These devices are buried into the top, middle and deep soil and are further used to supply water for plant roots. In order to prevent plant roots to clog the water conduction channel and pressure and air/gas conduction channel, two filters are employed in the AWPAE device to form two rooms. These two rooms will be occupied by air after the water percolating or dripping into the soil, since plant roots can't grow in the air. Therefore, both the water conduction channel and the pressure and air/gas conduction channel in the top room are well protected. As long as these two channels are not clogged, the water will be sent to the roots area and the pressure and air/gas will be released from the soil and the AWPAE device.”)  Liu also teaches a motion sensor in communication with the controller, configured to detect variation in water flow and send data related to water flow to the controller via a wireless communication network, (Col. 6, lines 1 – 20: “In one or more aspects of the embodiment, the present invention application specifically illustrates three indicators used to monitor each of UIFR devices in the field or for potted plant, including a movable red flag indicator, an LED indicator device, and a wireless and remote monitor device. Each of these three indicators is used to monitor each of all UIFR devices operating status. Each of the specific indicating devices allows that the water flow into UIFR device to be seen, for example, the movable red flag indicator or the LED light indicator combined with the sensor; or the ZigBee technology wirelessly transmitted and viewed by computer or similar. Each indicator can further monitor the time required for each device to be filled with the water and the time required for water to penetrate into the root zone and soil. All of the data obtained from these three indicators will help to make precise decisions about the real-time and real-location accuracy management of each plant and each UIFR device in large commercial scale. The various sensors designed for LED lights and the watering data collecting (hereinafter, WDC) devices linked with a Zigbee® device make data collection from underground device to be possible and more simple. Therefore, the underground irrigation process can be checked either manually in person or wirelessly and automatically using the WDC device linked with a Zigbee® device via the data center system for each UIFR device. In addition, the combination of ZigBee technology and UIFR device makes it possible to wirelessly monitor and remotely control each underground irrigation device at real time and real-location for each plant.” W1 represents the water in the first water container 220 and the second water container 230; W2 represents the water in the funnel water container 410 and W3 represents the total amount of water percolating into the soil via the AWPAE device 700 during the time water start to flow into the first water container 220 to the time when the water supply stop flowing into the first water container 220. Calculating the total amount of water and recorded the total time used for water percolating into the soil, It will be exactly to know the water drip speed or water flow rate and to monitor the working condition of an UIFR device 750 and each related parts. Also, these time related data can be used to adjust the water drip speed controlling device 340 and the water flow rate controlling device 350. Furthermore, all these data will be very helpful for plant culture management and knowingly know exactly how many galleons or liters water are efficient and enough for plant growing in different stage.” See also Col. 5, lines 47 – 67. See also Frey, cited below, Par. 0059: “The sample collection unit 102 generally integrates the flow of one or more samples to ISE sensor(s) from either an external water source (such as the irrigation supply)…”)   Liu does not teach several limitations as taught by Frey and McNabb and does not teach faults of one or more vertical tubes and then sending an alert to a handheld electronic device. 
Frey (US PG Pub. No. 20140165713) teaches a nearby soil sensor that is separate from the water chambers (108). Thus Frey teaches the element of: at least one sensor device inserted into the soil proximity to at least any one of the vertical tube, wherein the sensor device in wirelessly communication with the controller, configured to detect the humidity level of soil and send data related to humidity level to the controller via the wireless communication network (Par. 0103: “The following sequence of steps or behaviors is then performed: valve from sampling header to the sampling reservoir is closed; all of the sampling line valves are opened; and the sampling pump is turned on and a low vacuum is pulled across all sampling chambers. This operation continues for throughout the sampling event (sampling pumps on). In some embodiments, sensors will be used to detect fluid fill levels in the collection chambers (108) to ensure positive flow into the sampling chamber. Nearby soil moisture sensors will also be provided in a separate device that can deliver its data or signal to the sampling unit via the wireless telemetry unit where two-way communication with the remote servers or with the LAN enables data to be shared among common devices to validate depth of wetting event penetration and set operational limits on the collection chambers to be actively sampled in any sampling event.” See also Figure 3.) Frey does not teach several limitations as taught by Liu and McNabb and does not teach faults of one or more vertical tubes and then sending an alert to a handheld electronic device.

McNabb (US Patent No. 5,927,603) teaches a portion of a separate soil sensor (figure 6, item 106) and teaches a neural network and thus teaches the element of claim where of: thereby estimating required volume of required water using data related to humidity level from the sensor device using artificial neural networks and opening an electric valve by the controller for supplying water to roots of trees and plants via the vertical tubes. (Col. 13, lines 4 – 7: “Such sensors may include several of the aforementioned devices, as well as standard meteorological devices used to detect temperature, humidity, wind, and rainfall.” Col. 13, lines 26 - 37: “Computer 46 can also be configured to implement any of a variety of artificial intelligence techniques to enhance the collection and processing of sensed data from within an area of interest of a field. For example, neural-network and fuzzy logic implementations can be utilized in order to facilitate compilation and processing of data into a manageable quantity suitable for making decisions about operations to be formed on a field being cultivated. For example, detected levels of the sun, moisture, and temperature distributed in varying proportions across a field being cultivated, enable a farmer to make decisions about which regions of a particular field require additional watering…”  However, McNabb teaches a center-pivot irrigation system and does not teach vertical tubes that are inserted into the soil to provide irrigation. It also does not teach faults of one or more vertical tubes and then sending an alert to a handheld electronic device.
The above references also do not teach a float sensing device as claimed in claim 8 and claim 12; and they do not teach comparing variations of water flow in the vertical tubes which indicates faults of the one or more vertical tubes water supply and then sending to a user via a handheld electronic device a message or an alert based on which vertical tube is having a fault. 
Therefore claims 1 and 12 may be allowable pending final citation of the claims. To expedite prosecution, examiner recommends rewriting method claim 12 to include some additional elements of claim 1; and include into claim 1 the floater concept common to dependent claim 8 and 12.  Claims 1 and 12 should also be rewritten to overcome all objections and rejections as stated herein this office action.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/           Primary Examiner, Art Unit 2116                                                                                                                                                                                             


    
        
            
    

    
        1https://www.investopedia.com/terms/n/neuralnetwork.asp#:~:text=A%20neural%20network%20is%20a,organic%20or%20artificial%20in%20nature.  See also: https://en.wikipedia.org/wiki/Artificial_neural_network